DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment dated  5/15/20 canceled claims 2, 4, 15-18, 23 and 26 and added claim 28. Claims 1, 3, 5-14, 19-22, 24-25 and 27-28 are pending in the application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 5-14, 19-22, 24-25 and 27 are, drawn to a  composition for treating hair, skin or fiber comprising the polymer of formula I.

Group II, claim  28 is drawn to a  method for treating hair, skin or fiber using the polymer of formula I, wherein the polymer imparts flexibility to the hair, skin or fiber.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which 
 
Claim 1 does not present a contribution over the prior art.  Claim 1 lacks inventive step. Claim 1 is obvious over  US 2004/0115155 (‘155).

US ‘155 teaches hair conditioning compositions comprising cellulose polymer and teaches at ¶¶ [0054-0056] hydrophobically modified cationic cellulose ethers. See below.

    PNG
    media_image1.png
    362
    476
    media_image1.png
    Greyscale


In the above formula x is 1-6 and in the instant application x  is  1-100. There is overlap. In the above reference “n” is 1-35,000 and in the instant application “n” is 10-1000. There is overlap also. In the above formula the unit which has “ n” , the substituents are  -OH group and this corresponds to α and β as -OH. Note that in instant application “ s” is 0-100 and when “ s” is zero the substituent is -OH group. In the instant application “ m” is 1-10. When “ m” is  3 and  this corresponds to CH2-CH2-CH2-  and when the second -CH2- group is replace with  OH then this is exactly the same CH2-CH(OH)-CH2- disclosed in the reference. (note that in the instant application is γ can be H or OH ). The average molecular weight of the polymer is 50,000 to about 10,000,000. In the instant application it is 10,000 to 4,000,000. There is overlap with the molecular weight. The only difference is with  one of the quaternary nitrogen . In the instant application R1, R2 and R3 are C1-6 alkyl. In the above reference one of the substituent is about 8  to 22 carbon atoms, however 6 carbon atoms of instant application is lower homologue of 8 carbon atoms.

US ‘155 at ¶ [ 0057] teaches:


    PNG
    media_image2.png
    149
    490
    media_image2.png
    Greyscale


The above paragraph teaches reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose reacting with lauryl dimethyl ammonium substituted epoxide. 


Accordingly one of ordinary skill in the art would prepare hydrophobically modified cationic cellulose taught by US ‘155 and prepare the claimed polymers by reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose with hexyl dimethyl ammonium substituted epoxide or reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose with pentyl dimethyl ammonium substituted epoxide or reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose with butyl dimethyl ammonium substituted epoxide or reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose with propyl dimethyl ammonium substituted epoxide or reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose with ethyl dimethyl ammonium substituted epoxide or reacting polymeric quaternary ammonium salts of hydroxyethyl cellulose with trimethyl ammonium substituted epoxide  and use these cationic cellulose polymers for conditioning the hair.

As a result, as currently presented, claim 1 does not share a special technical feature with instant method of use claims and, as such, unity between the above Groups I - II is broken.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Due to complexity of the action, examiner submitted Election Requirement in writing in lieu of calling applicants’ attorney.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619